Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 are allowed.
Claim 1: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a current circulation unit configured to circulate a counter electromotive force of the driving motor at an output terminal of the gate driving unit and an output terminal of the phase cut switch and installed between the phase cut switch and the gate driving unit.
The prior art made of record in form 892, Oyama et al. US 2016/0181953, discloses a drive control apparatus for an electric motor and a control method thereof. In the present invention, the generation of electric brake is suppressed while protecting a semiconductor relay from excessive surge voltage. The drive control apparatus is configured to include: a drive circuit for controlling the drive of the electric motor; a semiconductor relay arranged on a drive line between the drive circuit and the electric motor to cut off current supply from the drive circuit to the electric motor; and an active clamp circuit for turning on the semiconductor relay when a potential difference between the drive circuit side and the electric motor side of the semiconductor relay is greater than or equal to a predetermined value.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846    

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846